DETAILED ACTION
Drawings
The replacement drawings were received on 8/24/21.  These drawings are accepted and overcome the previous objections. 
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7: line 3, replace “bout” with ---about---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altamore (US 6070596) in view of Schmider (US 20110061672). 
Claims 1, 5-8, 10, and 12: Altamore discloses a hair curling device (10) comprising: an upper gripping portion (21) and a lower gripping portion (17), the upper gripping portion and the lower gripping portion being open and closed via a hinge structure (42); wherein an upper clamping head (20) is connected to the upper gripping portion, a lower clamping head (19) is connected to the lower gripping portion, an upper clamping surface (22) is provided on the upper clamping head, a lower clamping surface (16) is provided on the lower clamping head, and the upper clamping surface and lower clamping surface are shaped so as to mate together (see Fig 3). Extending between the upper clamping head and the upper clamping surface has an upper heat insulating end piece (32; Col 4, 10-24) that acts as an auxiliary gripping portion at an end of the upper clamping head and between the lower clamping surface and the lower clamping head extends a lower head insulating layer (30; Col 4, 10-24) that also acts as an auxiliary gripping portion arranged at an end of the lower clamping head. A series of upper side teeth (24a, Fig 5) are arranged at an outer edge of the upper clamping surface and lower side teeth (25) are arranged at an outer edge of the lower clamping surface (see Fig 3). The upper clamping surface is a heating surface of the upper heat generating plate and the lower clamping surface is a heating surface of the lower heat generating plate (Col 2, 45-53 & Col 4, 45-55). The upper twisted deflection angle is 0o and is formed as an intersection angle between an inner side plane of the upper gripping portion and a plane where an end of the upper clamping surface facing away from the inner side plane of the upper gripping portion is located and the lower twisted deflection angle is 0o and is formed as an intersection angle between an inner side o angles of deflection are formed along a long axis of the respective gripping portions. 
Altamore discloses the invention essentially as claimed except for the twisted angles of deflection being greater than zero all along a long axis of the upper gripping portion and the lower gripping portion, which would also result in the gripping portion being arranged at an end of the upper and lower gripping portions facing away from the gripping portions. 
Schmider, however, discloses a hair curling device and discloses providing the clamping surfaces at equal twisted deflection angles of 180-1080 degrees [0009] with this angle being relative to the gripping portion and formed along a long axis of the gripping portion in order to more easily allow a user to curl their hair into tighter curls if so desired [0009]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the curling iron of Altamore by providing the clamping surfaces with a twisted deflection angle relative to the respective gripping portions in view of Schmider in order to allow a user to create different curl styles as so desired.
Modified Altamore discloses the invention essentially as claimed except for the twisted deflection angle being between 60-120 degrees. However, in this case, selecting a given angle of deflection would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application at least because this twisted deflection angle dictates how helical the curls made by the device will be so if a user desired more a wave than a tight curl, then one would find it obvious to provide the deflection angle less than 180-1080 degrees and instead in a range of 60-120 degrees if this is the tightness of curl a user desired and since Schmider teaches that you would vary this angle depending on the type of curls one desired to make in the hair.	
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altamore (US 6070596) in view of Schmider (US 20110061672) as applied to claim 1 above and further in view of Shami (US 20160360846). 
Claims 4 and 9: Modified Altamore discloses the invention of claim 1 (as outlined above) and modified Altamore further discloses the upper heat generating plate having a twisted deflection angle relative to its respective gripping portion and the lower heat generating plate having the lower twisted deflection angle is twisted with respect to the lower gripping portion and the presence of the insulators as taught by Altamore would result in a temperature difference between the upper clamping surface and upper clamping head as well as a temperature difference between the lower clamping surface and the lower clamping head because that is what an insulator does. 
Modified Altamore discloses the invention essentially as claimed except for the insulating layer being made of a foam instead of a plastic. Shami, however, discloses a heated hair styling appliance (100) with two arms and a series of heat insulating elements [0014] and indicates that plastics, gels, and foams are all known equivalent insulators known to be used in hair stylers. Since Shami shows that gels and foams are an equivalent structure known in the art.  Therefore, because these two insulators were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an insulating gel or foam for the insulating plastic disclosed by Altamore.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altamore (US 6070596) in view of Schmider (US 20110061672) and further Shami (US 20160360846). 
Claim 11: Altamore discloses a hair curling device (10) comprising: an upper gripping portion (21) and a lower gripping portion (17), the upper gripping portion and the lower gripping portion being open and closed via a hinge structure (42); wherein an upper clamping head (20) is connected to the upper gripping portion, a lower clamping head (19) is connected to the lower gripping portion, an upper clamping surface (22) is provided on the upper clamping head, a lower clamping surface (16) is provided on the lower clamping head, and the upper clamping surface and lower clamping surface are shaped so as to mate together (see Fig 3). Extending between the upper clamping head and the upper clamping surface has an upper heat insulating end piece (32; Col 4, 10-24) that acts as an auxiliary gripping portion at an end of the upper clamping head and between the lower clamping surface and the lower clamping head extends a lower head insulating layer (30; Col 4, 10-24) that also acts as an auxiliary gripping portion arranged at an end of the lower clamping head. A series of upper side teeth (24a, Fig 5) are arranged at an outer edge of the upper clamping surface and lower side teeth (25) are arranged at an outer edge of the lower clamping surface (see Fig 3). The upper clamping surface is a heating surface of the upper heat generating plate and the lower clamping surface is a heating surface of the lower heat generating plate (Col 2, 45-53 & Col 4, 45-55). The upper twisted deflection angle is 0o and is formed as an intersection angle between an inner side plane of the upper gripping portion and a plane where an end of the upper clamping surface facing away from the inner side plane of the upper gripping portion is located and the lower twisted deflection angle is 0o and is formed as an intersection angle between an inner side plane of the lower gripping portion and a plane where an end of the lower clamping surface facing away from the inner side plane of the lower gripping portion is located with the upper and lower deflection angles being equal. 
Altamore discloses the invention essentially as claimed except for the twisted angles of deflection being greater than zero all along a long axis of the upper gripping portion and the lower gripping portion, which would also result in the gripping portion being arranged at an end of the upper and lower gripping portions facing away from the gripping portions and the insulating layer being made of a foam. 
Schmider, however, discloses a hair curling device and discloses providing the clamping surfaces at equal twisted deflection angles of 180-1080 degrees [0009] with this angle being relative to the gripping portion and formed along a long axis of the gripping portion in order to more easily allow a user to curl their hair into tighter curls if so desired [0009]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the curling iron of Altamore by providing the clamping surfaces with a twisted deflection angle relative to the respective gripping portions in view of Schmider in order to allow a user to create different curl styles as so desired.
Modified Altamore discloses the invention essentially as claimed except for the insulating layer being made of a foam instead of a plastic. Shami, however, discloses a heated hair styling appliance (100) with two arms and a series of heat insulating elements [0014] and indicates that plastics, gels, and foams are all known equivalent insulators known to be used in hair stylers. Since Shami shows that gels and foams are an equivalent structure known in the art.  Therefore, because these two insulators were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an insulating gel or foam for the insulating plastic disclosed by Altamore.
Response to Arguments
Applicant’s arguments filed 8/24/21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772